 1                                                   THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   RHETT E. TAYLOR AND LAURIE D.                     No. 2:19-cv-01142-JCC
     TAYLOR,
10                                                     DEFENDANT PNC BANK, NATIONAL
                            Plaintiff,                 ASSOCIATION’S AMENDED ANSWER
11                                                     TO PLAINTIFFS’ AMENDED
            v.                                         COMPLAINT
12
     PNC BANK, NATIONAL
13   ASSOCIATION,
14                          Defendant.
15

16          Defendant PNC Bank, National Association (“Defendant” or “PNC”), for its answer
17   to the Amended Complaint (“AC”) filed by Rhett E. Taylor and Laurie D. Taylor
18   (“Plaintiffs”), states as follows:
19                         I.       PARTIES, JURISDICTION AND VENUE
20          1.      The allegations in paragraph 1 of the AC consist of legal conclusions and not factual
21   assertions, and therefore, do not require a response. To the extent a response is deemed warranted,
22   PNC admits the matter in controversy exceeds the sum or value of $75,000. PNC lacks knowledge
23   or information sufficient to form a belief as to the truth of any remaining allegations in paragraph
24   1 of the AC, and therefore denies the same
25          2.      PNC lacks knowledge or information sufficient to form a belief as to the truth of
26   the allegations in paragraph 2 of the AC, and therefore denies the same.

      ANSWER TO AMENDED COMPLAINT                                               Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 1                                        505 Howard Street, Suite 1000
                                                                         San Francisco, CA 94105-3204
                                                                              Phone: 415.344.7000
                                                                               Fax: 415.344.7050
 1          3.      The allegations in paragraph 3 of the AC consist of legal conclusions and not factual
 2   assertions, and therefore, do not require a response. To the extent a response is deemed warranted,
 3   PNC admits that it is organized and existing under the laws of The United States and has its
 4   principal place of business in Pennsylvania and home office in Delaware. PNC is unable to
 5   understand any remaining allegations in paragraph 3 of the AC and therefore denies the same.
 6          4.      The allegations in paragraph 4 of the AC consist of legal conclusions and not factual
 7   assertions, and therefore, do not require a response. To the extent a response is deemed warranted,
 8   PNC admits the Court has personal jurisdiction. PNC lacks knowledge or information sufficient
 9   to form a belief as to the truth of any remaining allegations in paragraph 4 of the AC, and therefore
10   denies the same.
11          5.      The allegations in paragraph 5 of the AC consist of legal conclusions and not factual
12   assertions, and therefore, do not require a response. To the extent a response is deemed warranted,
13   PNC admits the deed of trust secures a loan of at least $152,885.47. Answering further, the AC
14   speaks for itself. No response to Plaintiffs’ descriptions, characterizations or interpretations is
15   required. PNC lacks knowledge or information sufficient to form a belief as to the truth of any
16   remaining allegations in paragraph 5 of the AC, and therefore denies the same.
17          6.      The allegations in paragraph 6 of the AC consist of legal conclusions and not factual
18   assertions, and therefore, do not require a response.
19          7.      The allegations in paragraph 7 of the AC consist of legal conclusions and not factual
20   assertions, and therefore, do not require a response. To the extent a response is deemed warranted,
21   PNC admits the allegations in paragraph 7 of the AC.
22                                             II.     FACTS
23   A.     The HELOC Loan
24          8.      PNC lacks knowledge or information sufficient to form a belief as to the truth of
25   the allegations in paragraph 8 of the AC, and therefore denies the same.
26          9.      Exhibits A and B speaks for themselves. No response to Plaintiffs’ descriptions,

      ANSWER TO AMENDED COMPLAINT                                               Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 2                                         505 Howard Street, Suite 1000
                                                                          San Francisco, CA 94105-3204
                                                                               Phone: 415.344.7000
                                                                                Fax: 415.344.7050
 1   characterizations or interpretations is required. To the extent a response is deemed warranted, PNC
 2   admits that Plaintiffs borrowed $150,000.00 from National City Bank on a home equity line of
 3   credit on March 6, 2007, but denies that paragraph 9 of the AC fully and accurately describes the
 4   contents or substance of the loan documents and refers Plaintiffs and the Court to the loan
 5   documents for their full and complete terms. Except as expressly admitted, PNC denies any
 6   remaining allegations in paragraph 9.
 7          10.      PNC admits the allegations in paragraph 10 of the AC.
 8          11.      PNC admits the allegations in paragraph 11 of the AC.
 9   B.     The Plaintiffs’ Bankruptcy Filing
10          12.      PNC admits the allegations in paragraph 12 of the AC.
11          13.      PNC lacks knowledge or information sufficient to form a belief as to the truth of
12   the allegations in paragraph 13 of the AC, and therefore denies the same.
13          14.      Exhibit C speaks for itself.          No response to Plaintiffs’ descriptions,
14   characterizations or interpretations is required. To the extent a response is deemed warranted, PNC
15   admits that Plaintiffs received a discharge pursuant to 11 U.S.C. § 727 from the bankruptcy court
16   on May 25, 2011 and the case closed on May 31, 2011, but denies that paragraph 14 of the AC
17   fully and accurately describes the contents or substance of the bankruptcy and discharge and refers
18   Plaintiffs and the Court to the bankruptcy docket and documents for their full and complete terms.
19   Except as expressly admitted, PNC denies any remaining allegations in paragraph 14.
20                                     III.   CAUSES OF ACTION
21          15.      PNC incorporates its responses to the preceding paragraphs of the AC as if fully set
22   forth herein.
23   A.     COUNT ONE: QUIET TITLE
24          16.      The allegations in paragraph 16 of the AC consist of legal conclusions and not
25   factual assertions, and therefore, do not require a response.
26          17.      The allegations in paragraph 17 of the AC consist of legal conclusions and not

      ANSWER TO AMENDED COMPLAINT                                                Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 3                                         505 Howard Street, Suite 1000
                                                                          San Francisco, CA 94105-3204
                                                                               Phone: 415.344.7000
                                                                                Fax: 415.344.7050
 1   factual assertions, and therefore, do not require a response. To the extent a response is deemed
 2   warranted, PNC denies the allegations in paragraph 17 of the AC.
 3          18.     The allegations in paragraph 18 of the AC consist of legal conclusions and not
 4   factual assertions, and therefore, do not require a response. To the extent a response is deemed
 5   warranted, PNC denies the allegations in paragraph 18 of the AC.
 6          19.     The allegations in paragraph 19 of the AC consist of legal conclusions and not
 7   factual assertions, and therefore, do not require a response. To the extent a response is deemed
 8   warranted, PNC denies the allegations in paragraph 19 of the AC.
 9                                     IV.     ATTORNEYS FEES
10          20.     The allegations in paragraph 20 of the AC consist of legal conclusions and not
11   factual assertions, and therefore, do not require a response. To the extent a response is deemed
12   warranted, PNC denies the allegations in paragraph 19 of the AC.
13                                     AFFIRMATIVE DEFENSES
14          In further response to the Complaint and as affirmative defenses, PNC alleges as follows:
15                                  FIRST AFFIRMATIVE DEFENSE
16                   (Failure to State Facts Sufficient to Constitute a Cause of Action)
17          The AC, and each and every cause of action alleged therein, fails to state facts that, if
18   proven, are sufficient to constitute a cause of action upon which the requested relief may be granted
19   against PNC.
20                                 SECOND AFFIRMATIVE DEFENSE
21                                           (Failure to Mitigate)
22          PNC is informed and believes, and there upon alleges, that Plaintiffs’ demand for relief in
23   the AC is barred, in whole or in part, because of Plaintiffs’ failure to act reasonably to mitigate
24   their alleged damages.
25                                  THIRD AFFIRMATIVE DEFENSE
26                                             (No Causation)

      ANSWER TO AMENDED COMPLAINT                                               Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 4                                         505 Howard Street, Suite 1000
                                                                          San Francisco, CA 94105-3204
                                                                               Phone: 415.344.7000
                                                                                Fax: 415.344.7050
 1          PNC is informed and believes, and there upon alleges, that if Plaintiffs suffered any damage
 2   or injury, such damage or injury was not caused by any acts or omissions of PNC.
 3                                 FOURTH AFFIRMATIVE DEFENSE
 4                                               (Good Faith)
 5          The AC, and each and every cause of action alleged therein, is barred because PNC acted
 6   at all times in good faith and with good cause. PNC’s conduct was within the reasonable
 7   expectations of the parties, and PNC at no time acted so as to deprive Plaintiffs of any rights or to
 8   cause Plaintiffs the injuries described in the AC, if any exist.
 9                                   FIFTH AFFIRMATIVE DEFENSE
10                                              (No Damages)
11          PNC is informed and believes, and there upon alleges, that any recovery based on the
12   allegations in the AC will not result in a recovery of damages.
13                                   SIXTH AFFIRMATIVE DEFENSE
14                                           (Unjust Enrichment)
15          PNC is informed and believes, and there upon alleges, that Plaintiffs would be unjustly
16   enriched if allowed to recover or otherwise obtain the relief sought.
17                                 SEVENTH AFFIRMATIVE DEFENSE
18                                            (No Acceleration)
19          PNC is informed and believes, and there upon alleges, that Plaintiffs’ demand for relief in
20   the AC is barred, in whole or in part, because the loan at issue in the AC was never accelerated.
21                                  EIGHTH AFFIRMATIVE DEFENSE
22                                     (Unstated Affirmative Defenses)
23          PNC reserves the right to amend this answer and these affirmative defenses in the event
24   that facts are discovered that support one or more unstated affirmative defenses.
25          WHEREFORE, PNC prays as follows:
26

      ANSWER TO AMENDED COMPLAINT                                               Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 5                                         505 Howard Street, Suite 1000
                                                                          San Francisco, CA 94105-3204
                                                                               Phone: 415.344.7000
                                                                                Fax: 415.344.7050
 1          1.    That Plaintiffs take nothing from their AC, and the same be dismissed with
 2   prejudice;
 3          2.    That judgment be entered against Plaintiffs and in favor of PNC;
 4          3.    That PNC be awarded their costs of suit;
 5          4.    That PNC be awarded attorney fees to the full extent allowed by law; and
 6          5.    For such other and further relief as this Court may deem proper.
 7

 8                                                By: s/ Thomas N. Abbott
     DATED: November 14, 2019                     Thomas N. Abbott #53024
 9                                                Attorneys for Defendant
                                                  PNC BANK, NATIONAL ASSOCIATION
10                                                Perkins Coie LLP
                                                  505 Howard Street, Suite 1000
11                                                San Francisco, CA 94105-3204
                                                  Telephone: 415.344.7000
12                                                Facsimile: 415.344.7050
                                                  Email: TAbbott@perkinscoie.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ANSWER TO AMENDED COMPLAINT                                        Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 6                                  505 Howard Street, Suite 1000
                                                                   San Francisco, CA 94105-3204
                                                                        Phone: 415.344.7000
                                                                         Fax: 415.344.7050
 1                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on November 14, 2019, I electronically filed the foregoing
 3   DEFENDANT PNC BANK, NATIONAL ASSOCIATION’S AMENDED ANSWER TO
     PLAINTIFFS’ AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF
 4   system which sent notification of such filing to the following:
 5          Christina L Henry, WSBA 31273
            Jacob D. DeGraaff, WSBA# 36713
 6          HENRY & DEGRAAFF, PS
            Counsel for Plaintiffs
 7          787 Maynard Ave S
            Seattle, WA 98104
 8          Tel.: 206-330-0595
            Fax: 206-400-7609
 9          chenry@hdm-legal.com
            jacobd@hdm-legal.com
10          mainline@hdm-legal.com
11
     And I hereby do certify that I have mailed by United States Postal Service the document to the
12   following non CM/ECF participants:
13          Non ECF ServiceList
14

15

16                                               s/ Matthew Walkup
                                                  Matthew Walkup
17

18

19

20

21

22

23

24

25

26

      ANSWER TO AMENDED COMPLAINT                                            Perkins Coie LLP
      (No. 2:19-cv-01142-JCC) – 7                                      505 Howard Street, Suite 1000
                                                                       San Francisco, CA 94105-3204
                                                                            Phone: 415.344.7000
                                                                             Fax: 415.344.7050
